[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                          ________________________   ELEVENTH CIRCUIT
                                                               JAN 27, 2010
                                No. 09-12317                    JOHN LEY
                            Non-Argument Calendar             ACTING CLERK
                          ________________________

                  D. C. Docket No. 08-00055-CR-ORL-28-KRS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

PATRICK WILSON,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (January 27, 2010)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charles E. Taylor, appointed counsel for Patrick Wilson, has filed a motion

to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Wilson’s convictions and

sentences are AFFIRMED.




                                         2